DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE and Amendment submitted on 8/02/2022.  Claims 1-4, 6-14, and 16-20 are pending for examination. Claims 1 and 11 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/02/2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 8/02/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. The IDS has been placed in the application file, and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Carl T. Reed (Registration No. 45,454) on September 7, 2022.
The application claims have been amended as follows.
Please amend the following Claims 1, 9, 11, 13, 18-19 as follows:

1.  (Currently Amended) A method comprising: 
analyzing backups to identify backups that do not appear to contain active infections and that do not appear to contain dormant infections, wherein analyzing the backups includes:
extracting features from the backups;
augmenting the analyzing with data augmentation that includes at least one of historical data, models of behavior, and data from peers; and
scoring each of the backups with a score based on the extracted features  and the models of behavior;
selecting a backup from among the identified backups based on the scores of the backups, the backup including data objects
identifying one or more restore factors of the data objects in the backup; 
identifying a prioritization policy; 
classifying a data priority for each data object of the data objects wherein the classification is based on the restore factors and the prioritization policy; and 
restoring from the backup beginning with data objects which have a highest data priority and continuing in order of decreasing data priority until all data objects have been restored.  

9.  (Currently Amended) The method of claim 8, further comprising determining that a particular backup included in the backups is infected when the particular backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection.  

11.  (Currently Amended) A non-transitory computer readable medium comprising computer executable instructions configured for execution by a processor and configured to implement a method comprising: 
analyzing backups to identify backups that do not appear to contain active infections and that do not appear to contain dormant infections, wherein analyzing the backups includes:
extracting features from the backups;
augmenting the analyzing with data augmentation that includes at least one of historical data, models of behavior, and data from peers; and
scoring each of the backups with a score based on the extracted features  and the models of behavior;
selecting a backup from among the identified backups based on the scores of the backups, the backup including data objects
identifying one or more restore factors of the data objects in the backup; 
identifying a prioritization policy; 
classifying a data priority for each data object of the data objects wherein the classification is based on the restore factors and the prioritization policy; and 
restoring from the backup beginning with data objects which have a highest data priority and continuing in order of decreasing data priority until all data objects have been restored. 

13.  (Currently Amended) The non-transitory computer readable medium of claim 11, wherein the prioritization policy is a dynamic policy for each data object of the data objects is based on real-time information including at least one of a category, whether the data object is more recently used than other data objects, a time of year, a business activity, a size or combination thereof. 

18.  (Currently Amended) The non-transitory computer readable medium of claim [[1]] 11, wherein the models of behavior include historical data, user behavior, and data from infected peers.

19.  (Currently Amended) The non-transitory computer readable medium of claim 18, further comprising determining that a particular backup included in the backups is infected when the particular backup is associated with a pattern indicative of an infection, when extensions are indicative of the infection, or a rate of change of timestamps is indicative of the infection.  

Allowable Subject Matter
Claims 1-4, 6-14, and 16-20 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
As to independent Claims 1 and 11, these claims contain allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A method comprising: 
analyzing backups to identify backups that do not appear to contain active infections and that do not appear to contain dormant infections, wherein analyzing the backups includes:
extracting features from the backups;
augmenting the analyzing with data augmentation that includes at least one of historical data, models of behavior, and data from peers; and
scoring each of the backups with a score based on the extracted features  and the models of behavior;
selecting a backup from among the identified backups based on the scores of the backups, the backup including data objects;
identifying one or more restore factors of the data objects in the backup; 
identifying a prioritization policy; 
classifying a data priority for each data object of the data objects wherein the classification is based on the restore factors and the prioritization policy; and 
restoring from the backup beginning with data objects which have a highest data priority and continuing in order of decreasing data priority until all data objects have been restored. 

11.  A non-transitory computer readable medium comprising computer executable instructions configured for execution by a processor and configured to implement a method comprising: 
analyzing backups to identify backups that do not appear to contain active infections and that do not appear to contain dormant infections, wherein analyzing the backups includes:
extracting features from the backups;
augmenting the analyzing with data augmentation that includes at least one of historical data, models of behavior, and data from peers; and
scoring each of the backups with a score based on the extracted features  and the models of behavior;
selecting a backup from among the identified backups based on the scores of the backups, the backup including data objects;
identifying one or more restore factors of the data objects in the backup; 
identifying a prioritization policy; 
classifying a data priority for each data object of the data objects wherein the classification is based on the restore factors and the prioritization policy; and 
restoring from the backup beginning with data objects which have a highest data priority and continuing in order of decreasing data priority until all data objects have been restored.  

The elements of independent Claims 1 and 11 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Janakiraman et al. (U.S. Patent No. 10,606,705 B1) teaches systems, methods, and processes to analyze datasets using heuristic-based data analysis and prioritization techniques to identify, derive, and/or select subsets with important and/or high-priority data for preferential backup are disclosed. A request to perform a backup operation that identifies a dataset to be backed up to a storage device is received. A subset of data is identified and selected from the dataset by analyzing the dataset using one or more prioritization techniques. A backup operation is performed by storing the subset of data in the storage device.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113